Case 2:21-cv-09948-MCA-AME Document1 Filed 04/21/21 Page 1 of 9 PagelD: 1

O’BRIEN, BELLAND & BUSHINSKY, LLC
509 S. Lenola Road

Building 6

Moorestown, New Jersey 08057

(856) 795-2181

By: Daniel A. Horowitz, Esquire

Attorneys for Plaintiffs
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRUSTEES OF INTERNATIONAL UNION

OF PAINTERS AND ALLIED TRADES

DISTRICT COUNCIL 711 HEALTH &

WELFARE FUND; TRUSTEES OF
INTERNATIONAL UNION OF PAINTERS _ : Civil Action No.:
AND ALLIED TRADES DISTRICT

COUNCIL 711 VACATION FUND;

TRUSTEES OF PAINTERS DISTRICT

COUNCIL 711 FINISHING TRADES

INSTITUTE; INTERNATIONAL UNION OF

PAINTERS AND ALLIED TRADES

DISTRICT COUNCIL 711 HEALTH & COMPLAINT
WELFARE FUND; INTERNATIONAL !

UNION OF PAINTERS AND ALLIED

TRADES DISTRICT COUNCIL 711

VACATION FUND; PAINTERS DISTRICT

COUNCIL 711 FINISHING TRADES

INSTITUTE; AND INTERNATIONAL

UNION OF PAINTERS AND ALLIED

TRADES DISTRICT COUNCIL 711,

Plaintiffs, |
Vv.

UNITED METAL AND GLASS, INC; !
Defendant. :

Plaintiffs, by and through undersigned counsel, state as follows:
Case 2:21-cv-09948-MCA-AME Document1 Filed 04/21/21 Page 2 of 9 PagelD: 2

JURISDICTION AND VENUE

1. The jurisdiction of this Court is invoked pursuant to Sections
502(e)(1) and (f) and 515, and 502 of the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. §1132(e)(1) and (f) and §1145, and §1132
respectively; and §301 of the Labor Management Relations Act (“LMRA”), and 29
U.S.C. §185; and Title 28, Judiciary and Judicial Procedure, Section 1331 Federal
Question, 28 U.S.C. §1331.

2. This Court is one of proper venue pursuant to Section 502(e)(2) of
ERISA, 29 U.S.C. §1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. §185
because the Trust Funds are administered in the State of New Jersey, the breach
took place in New Jersey, and Defendant maintained or maintains a principal place
of business in the State of New Jersey.

3. Acopy of this Complaint is being served on the Secretary of Labor and
the Secretary of the Treasury of the United States by certified mail in accordance
with 29 U.S.C. §1132(h).

PARTIES

4. Plaintiffs, Trustees of International Union of Painters and Allied Trades
District Council 711 Health & Welfare Fund (“Health Fund”) are the employer and
employee trustees of a labor-management trust fund organized and operated pursuant

to a Trust Agreement and Collective Bargaining Agreement(s) (“CBA”) in
Case 2:21-cv-09948-MCA-AME Document1 Filed 04/21/21 Page 3 of 9 PagelD: 3

accordance with Section 302(c)(5) of LMRA, 29 U.S.C. §186(c)(5). The Health
Fund is an employee benefit plan within the meaning of Section 3(3) of ERISA, 29
U.S.C. §1002(3), and a multiemployer plan within the meaning of section 3(37) of

ERISA 29 U.S.C. §1002(37).

5. Plaintiffs, Trustees of International Union of Painters and Allied Trades
District Council 711 Vacation Fund (“Vacation Fund”) are the employer and
employee trustees of a labor-management trust fund organized and operated pursuant
to a Trust Agreement and CBA(s) in accordance with section 302(c)(5) of LMRA, 29
U.S.C. §186(c)(5). The Vacation Fund is an employee benefit plan within the
meaning of section 3 (3) of ERISA, 29 U.S.C. §1002(3), and a multiemployer plan
within the meaning of section 3 (37) of ERISA 29 U.S.C. §1002(37).

6. Plaintiffs, Trustees of Painters District Council 711 Finishing Trades
Institute (“FTT”’) are the employer and employee trustees of a labor-management trust
fund organized and operated pursuant to a Trust Agreement and CBA(s) in
accordance with section 302 (c)(5) of LMRA, 29 U.S.C. §186(c)(5). The FTT is an
employee benefit plan within the meaning of Section 3 (3) of ERISA, 29 U.S.C.
§1002(3), and a multiemployer plan within the meaning of Section 3 (37) of
ERISA 29 U.S.C. §1002(37).

7. Plaintiffs, International Union of Painters and Allied Trades District

Council 711 Health & Welfare Fund, International Union of Painters and Allied
Case 2:21-cv-09948-MCA-AME Document1 Filed 04/21/21 Page 4 of 9 PagelD: 4

Trades District Council 711 Vacation Fund; and Painters District Council 711
Finishing Trades Institute (collectively “Funds”) maintain their principal place of
business at 27 Roland Ave, Suite 200, Mt. Laurel, New Jersey 08054.

8. The Funds are also the collecting agent for the Labor Management
Cooperation Initiative (“LMCI”), National Finishing Trades Institute of New
Jersey (“N-FTT’), Industry Advancement Fund (“IAF”), the Political Action
Committee (“PAC”), Safety Training Recognition Awards Program (“Stars”), the
Job Targeting Program (“Job Targeting”), and Political Action Together (“PAT”).

9. The Funds are authorized to sue in their own names pursuant to
Section 502(d)(1) of ERISA, 29 U.S.C. §1132(d)(1).

10. The Trustees of the Funds are fiduciaries within the meaning of
Section 3(21) of ERISA, 29 U.S.C. §1002(21)(A).

11. The Funds bring this action on behalf of their Trustees, committee
members, participants and beneficiaries pursuant to Section 502 of ERISA, 29
U.S.C. §1132, and Section 301 of LMRA, 29 U.S.C. §185.

12. Plaintiff International Union of Painters and Allied Trades District
Council 711 (the “Union’’) brings this action for dues check-offs and other
contributions owed pursuant to the CBA(s).

13. The Union is a labor organization within the meaning of Section 301

of the LMRA, 29 U.S.C. § 185, and Section 3(4) of ERISA, 29 U.S.C. § 1002(4),
Case 2:21-cv-09948-MCA-AME Document1 Filed 04/21/21 Page 5 of 9 PagelD: 5

and represents employees in an industry affecting commerce.

14. The Union maintains it principal place of business at 9 Fadem Road,
Springfield, New Jersey 07081.

15. Defendant, United Metal and Glass, Inc. (“United”), is referred to as
"Defendant" or "Employer" and "Party in Interest" as defined in Sections 3(5) and
3(14) of ERISA, 29 U.S.C. §1002(5) and (14) respectively, and was or is an
employer in an industry affecting commerce within the meaning of Section 301 of
LMRA, 29 U.S.C. §185.

16. Upon information and belief, Defendant United maintained or
maintains its principal place of business at 106 South State Street, Hackensack,
New Jersey 07601.

17. Defendant United conducted or conducts business in the State of New
Jersey.

COUNT ONE
Failure to Remit Contributions

18. The Funds incorporate the allegations in Paragraphs 1 through 17 of this
Complaint as if set forth herein in their entirety.

19. Atall relevant times, Defendant United was party to or agreed to abide
by the terms and conditions of a CBA(s) with the Union or one or more local labor

unions or district councils affiliated with the Union.
Case 2:21-cv-09948-MCA-AME Document1 Filed 04/21/21 Page 6 of 9 PagelD: 6

20. The CBA provides that Defendant United must make specified fringe
benefit contributions to the Funds, and remit administrative dues as required by the
CBA for Defendant United’s union-member employees.

21. The foregoing CBA was executed by Defendant United.

22. Despite its contractual obligation, and though it reaped the benefit of
the labor provided by their employees, Defendant United failed to remit the
required contributions to the Funds for the benefit of its employees.

23. Defendant United failed to remit or has only remitted a portion of the
required contributions to the Funds for the benefit of its employees including, but not
limited to, the period of July 1, 2020 through February 28. 2021.

24. | Payment of the delinquent contributions and penalties assessed against
Defendant United has been demanded by the Funds, but Defendant United has refused
to submit the required payments.

25. Such delinquencies constitute prohibited transactions under 29 U.S.C.
§1106(a)(1)(B).

26. Failure to pay the delinquencies enumerated in the CBA is violative of
29 U.S.C. §1145.

27. This action is brought by the fiduciaries of the Funds pursuant to Section
502(g)(2), 29 U.S.C. §1132(g)(2), and Section 515 of ERISA, 29 U.S.C. §1145,

pursuant to which this Court is directed to award all unpaid contributions, interest,
Case 2:21-cv-09948-MCA-AME Document1 Filed 04/21/21 Page 7 of 9 PagelD: 7

liquidated damages up to or exceeding twenty percent (20%), reasonable attorneys’
fees, court costs, and any other fees or relief which the Court deems appropriate.
WHEREFORE, the Funds respectfully request the following relief:

(A) Order Defendant United to pay all contributions due and owing
to the Funds and the Union;

(B) Order Defendant United to pay interest on the delinquent
contributions as provided by 29 U.S.C. §1132(g);

(C) Order Defendant United to pay liquidated damages as provided
by 29 U.S.C. §1132(g);

(D) Order Defendant United to pay a penalty of 20% of the unpaid
balance pursuant to the Funds’ Collection Policy;

(E) Order Defendant United to specifically perform all obligations to
the Funds under the CBA;

(F) Order Defendant United to pay the Funds’ reasonable attorneys’
fees incurred in the prosecution of this action as provided by 29 U.S.C. §1132(g);
and

(G) Order such other and further relief as this Court may deem

equitable, just and appropriate.
Case 2:21-cv-09948-MCA-AME Document1 Filed 04/21/21 Page 8 of 9 PagelD: 8

COUNT TWO
Failure to Remit Dues Check-Offs

28. Plaintiffs incorporate the allegations of Paragraphs 1 through 27 of
this Complaint as if set forth herein in their entirety.

29. Defendant United is signatory to, or has assented to, the CBA with the
District Council 711 and employs Union members.

30. Defendant United failed to remit dues check-offs for the period
including, but not limited to, July 1, 2020 through February 28, 2021.

31. Defendant United violated the CBA by failing to remit dues check-offs
and other contributions to the Plaintiff Union.

32. Payment of the dues check-off amounts have been demanded by the
Plaintiff Union, but Defendant United has refused to submit the required payments.

WHEREFORE, Plaintiff Union respectfully requests that this Court:

(A) Order Defendant United to pay dues check-offs due and owing

to the Plaintiff Union; and
Case 2:21-cv-09948-MCA-AME Document1 Filed 04/21/21 Page 9 of 9 PagelD: 9

(B) Order such further legal, equitable or other relief as is just and

proper.

Respectfully submitted,

O’BRIEN, BELLAND & BUSHINSKY, LLC

Attorneys for Plaintiffs

AN

Daniel AS Hovowity, Esquire

509 S. Lenola Road

Building 6

Moorestown, NJ 08057
856-795-218 1/Fax: 856-581-4214
dhorowitz@obbblaw.com

By:

 

(sl 1S
Dated: N \\ |) 2021
